

115 HR 1820 IH: Veterans Equal Access Act
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1820IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Mr. Blumenauer (for himself, Mr. Garrett, Mr. Polis, Mr. Amash, Ms. Titus, and Mr. Rohrabacher) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo authorize Department of Veterans Affairs health care providers to provide recommendations and
			 opinions to veterans regarding participation in State marijuana programs.
	
 1.Short titleThis Act may be cited as the Veterans Equal Access Act. 2.Provision by Department of Veterans Affairs health care providers of recommendations and opinions regarding veteran participation in State marijuana programsNotwithstanding any other provision of law, the Secretary of Veterans Affairs shall authorize physicians and other health care providers employed by the Department of Veterans Affairs to—
 (1)provide recommendations and opinions to veterans who are residents of States with State marijuana programs regarding the participation of veterans in such State marijuana programs; and
 (2)complete forms reflecting such recommendations and opinions. 